DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims and Election/Restrictions
2.	This action is in response to papers filed 1 March 2021 in which no claims were amended, claims 16-19 and 21-22 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  

3.	Applicant’s election without traverse of Group I in the reply filed on 1 March 2021 is acknowledged.
	However, as noted above, all non-elected claims have been cancelled.  Therefore, claims 1-15 and 20 are under prosecution.

Specification
4.	The use terms which are trade names or marks used in commerce (including but not necessarily limited to Triton-x, Tween-20, and PicoGreen) has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 


Claim Interpretation
5.	The claims are subject to the following interpretation: 

A.	It is noted that the performance of the conductance measurements of (f) in claim 1 are not limited to released or washed hybrids.
	B.	It is also noted that claim 1 does not recite collection of any target-probe hybrid duplexes following the washing and eluting thereof.

Claim Objections
6.	Claim 10 is objected to because of the following informalities: 
Claim 10 contains the recitation “a group of a first target probes,” which appears to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	

A.	Claims 1-15 and 20 are indefinite in claim 1 for each of the following reasons:
I.	While the preamble of claim 1 refers to a method of purification, the claim does not include any specific purification steps.

II.	The term “hybrid probe duplexes” lacks antecedent basis in the previous recitation of “target-probe hybrid duplexes.”  It is also suggested that the terms “captured target-probe hybrids” in (d), the “washed target-probe hybrids” in (e) and claim 5, the “target-probe hybrids” in (f) and each of claims 6, 10, 11, the “collected target-probe hybrids” in each of claims 7, 8, 12, and 20, and the “probe hybrids” of claim 9 be amended to reflect proper antecedent basis with the original term “target-probe hybrid duplexes.” 
 
III.	The recitations of “the nanoporous electrodes” in (d) and (e) and lack antecedent basis in the previous recitation of “nanoporous metal electrodes.”  It is also suggested that the terms “nanoporous electrodes” found in each of claims 3, 5, 6, 10, and 11, and the term “the nanoporous electrode” found in claims 9 and 10 be amended to reflect proper antecedent basis with the original term.

IV.	The plural recitation “the target probes” lacks antecedent basis in the previous recitation of a singular “corresponding probe.”  It is also suggested that the terms “said target probes” in claim 3, “the probe” in claims 2, 8 and 12, and “the probes” in claim 20 be amended to reflect proper antecedent basis with the original term.

B.	Claim 7 is indefinite in the recitation of a “DNA-to-protein concentration ratio,” as neither claim 1 nor claim 7 contain recitation of either DNA or proteins.

	C.	Claims 8 and 20 are indefinite in the recitation “the targets,” which lacks antecedent basis in the previous recitation of “at least one target.” 

E.	Claims 10-11 are indefinite in each of the following: 
I.	The recitation “the thiol linker,” which lacks antecedent basis in the previous recitation of a “thiol group linker.”

II.	The recitation “the selenol linker,” which lacks antecedent basis in the previous recitation of a “selenol group linker.”

III.	The recitation “the first target probes,” which lacks antecedent basis in the previous recitation of a “group of a first target probes.”

IV.	The recitation “the second target probes,” which lacks antecedent basis in the previous recitation of a “group of a second target probe.”

F.	Claims 12-13 are indefinite in the following recitations:
I.	The singular “bound target-probe hybrid,” which lacks antecedent basis in the previous plural recitation of “target-probe hybrids.”
II.	The recitation “the target molecule,” which lacks antecedent basis in the previous recitation of “at least one target.”

	G.	Claim 13 is indefinite in the recitation “will allow,” as it is unclear if the conductance based spectroscopic measurements are actually performed.

H.	Claims 14-15 are indefinite in the singular recitation “the subject hybrid” in claim 14, which lacks antecedent basis in the previous plural recitation of “subject hybrids.”

I.	Claim 20 is indefinite in the recitation “the collected target-probe hybrids,” which lacks antecedent basis because there is not previous recitation of “collected target-probe hybrids.”

	J.	Applicant is strongly encouraged to amend the claims with consistent language to avoid further antecedent basis issues.

Prior Art
9.	The prior art references of Ahangar et al (Biosensors and Bioelectronics, vol. 38, pages 252-257, published online 7 June 2012) and Tyagi et al (U.S. Patent No. 5,759,773, issued 2 June 1998) are hereby made of record, but are not relied upon for any rejection.
	Ahangar et al teach captured probe-target hybrids on gold nanoporous electrodes, washing, and conductance measurements; however, Ahangar et al capture the target prior to binding to the probe (e.g., Scheme 1), and do not teach the claimed releasing and eluting.  Tyagi et al teach cleavage and release of captured target probe complexes, followed by their isolation (e.g., Figure 1), but do not capture on electrodes nor do Tyagi et al perform conductance measurements.

Conclusion
10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634